Appeal from a decision of the Workmen’s Compensation Board, filed March 18, 1971. This appeal involves three employees who were injured while playing softball in an intramural league which consisted exclusively of teams representing the various departments of the employer at its Little Neck branch. The board found: “That the activities in which these claimants were injured were incidental to and part of their regular employment, and that the accidental injuries sustained arose out of and in the course of employment. The teams were sponsored, supervised and were controlled by the employer as a good-will public relations policy with a view toward better employer-employee relationship. The employer derived a substantial business advantage by the functioning of the intra-mural league. The employer gave substantial financial backing to the team, encouraged the activity by the use of the company bulletin board, and sponsored a banquet for the players at the end of the year and donated a trophy.” The board’s finding that the accident arose out of and in the course of claimants’ employment is supported by substantial evidence (Matter of Paduano v. Rochester Tel. Corp., 37 A D 2d 871). Decision affirmed, *622with costs to the Workmen’s Compensation Board. Herlihy, P. J., Greeriblott, Cooke, Simons and Reynolds, JJ., concur.